Citation Nr: 1718870	
Decision Date: 05/30/17    Archive Date: 06/06/17

DOCKET NO.  13-18 533A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a rating in excess of 70 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel






INTRODUCTION

The Veteran served on active duty from August 1969 to March 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied a rating in excess of 70 percent for service-connected PTSD.  The Veteran disagreed with the denial and perfected a timely appeal in July 2013.

The Veteran also perfected an appeal as to a denial of entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.  However, in a December 2016 rating decision, the RO granted entitlement to a TDIU effective July 1, 2011, the day after the Veteran's last day of employment as set forth in the VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).  He has not disagreed with that decision; said matter has accordingly been resolved.  Cf. Grantham v. Brown, 114 F.3d 1136 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).

The Veteran was scheduled to appear at the Denver RO for a hearing before a Veterans Law Judge in April 2017; however, he withdrew his request for a hearing pursuant to 38 C.F.R. § 20.704(e).








FINDING OF FACT

In a signed statement dated in March 2017, the Veteran, through his representative, withdrew the pending appeal.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal with respect to the claim of entitlement to a rating in excess of 70 percent for service-connected PTSD are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In a statement dated in March 2017, the Veteran, through his representative, expressed his desire to withdraw all pending appeals.  Hence, no allegations of errors of fact or law remain for appellate consideration with respect to the claim of entitlement to a rating in excess of 70 percent for service-connected PTSD, the only claim currently before the Board.  Accordingly, the Board does not have jurisdiction to review the appeal as to this matter, and it must be dismissed.






ORDER

The appeal is dismissed.




____________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


